Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 1:18-cv-24397-UU

 RICK GARCIA, individually and on
 behalf of all others similarly situated,

          Plaintiff

 v.

 KENDALL LAKES AUTOMOTIVE, LLC
 d/b/a KENDALL DODGE CHRYSLER
 JEEP RAM,

       Defendant.
 ___________________________________/

                         DEFENDANT’S MOTION TO COMPEL ARBITRATION
                          AND TO DISMISS PLAINTIFF’S TCPA COMPLAINT
                          WITH INCORPORATED MEMORANDUM OF LAW

          Defendant Kendall Lakes Automotive, LLC (“KLA”) respectfully moves to compel

 arbitration and to dismiss this action with prejudice under the Federal Arbitration Act, 9 U.S.C. §

 1 et seq. (“FAA”) and Rule 12(b)(6) of the Federal Rules of Civil Procedure. Alternatively,

 KLA moves to compel arbitration under the FAA and to stay this proceeding under Section 3 of

 the FAA until the arbitrator enters a final award.

      I. INTRODUCTION

          Plaintiff bought a new RAM pick-up truck from KLA. See Hector Collado Declaration at

 ¶¶ 3 & 4, attached and incorporated herein as Exhibit A. Among the papers Plaintiff signed, there

 are two documents pertinent to this motion: the first is a “Retail Buyer’s Order” (“RBO”)

 containing an arbitration provision and the second is a “Privacy Policy and Contact Consent.”

 Collado Dec., Ex. A., at ¶ 4, Attachments 1 & 2, respectively. The arbitration provision in the




 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 2 of 11



 RBO is governed by the FAA, and calls for arbitration on an individual basis and waives any

 right to arbitrate on behalf of a class. Collado Dec. Attachment 1, ¶ I.

          Specifically, the arbitration provision calls for binding arbitration for any claim “arising

 out of or relating to this [Plaintiff’s purchase of a new truck] or the parties’ relationship. . . .” and

 specifically waives any right to arbitrate class actions. Id. The U.S. Supreme Court ruled in

 Stolt–Nielsen S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662, 684, 130 S.Ct. 1758, 176 L.Ed.2d

 605 (2010) that under the FAA “a party may not be compelled ... to submit to class arbitration

 unless there is a contractual basis for concluding that the party agreed to do so.” So, Plaintiff’s

 claims must be submitted to arbitration on an individual basis.

          Additionally, in this lawsuit Plaintiff complains he received a single “unsolicited

 prerecorded message,” from KLA which caused him “actual harm, including invasion of his

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion” and that the

 message “inconvenienced” him and “caused disruption to his daily life.” See DE 1, ¶ 48. On this

 basis he seeks to represent a putative nationwide class of purported similarly aggrieved persons

 on two separate Telephone Consumer Protection Act (“TCPA”) claims. The Contact Consent

 Plaintiff signed, however, grants KLA “express permission” to contact Plaintiff by telephone “in

 connection with … goods and services that [KLA] could offer to [plaintiff] in the future” at the

 telephone number he freely provided to KLA. Id. at ¶ 4, Attachment 2. The issue of consent is an

 arbitrable issue.

     II. THE ARBITRATION AGREEMENT IS BROAD IN SCOPE

          The RBO contains an “Arbitration Acknowledgement,” which Plaintiff signed and that

 states: “The parties agree to submit all claims to binding arbitration as set forth in paragraph I

 below. By signing below, Customer expressly acknowledges that customer has read and



                                                    2
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 3 of 11



 understands all terms of the arbitration provision as provided in paragraph I and agrees to be

 fully bound by the terms of the arbitration provision.” See Collado Dec. Attachment 1, page 2 of

 2. The eight-paragraph arbitration provision in paragraph I is Plaintiff’s commitment to arbitrate

 and states:

          any controversy, claim, suit, demand, counterclaim, cross claim, or third party
          complaint, arising out of, or relating to this Order or the parties’ relationship
          (whether statutory or otherwise and irrespective of whether Financing Approvals
          were obtained), including, but not limited to, any matter that may have induced the
          Customer to enter into a relationship with Dealer (collectively referred to as
          “Claim”) and/or the validity and enforceability of this arbitration provision, shall
          be submitted to final and binding arbitration in the county and state where Dealer
          is situated.

 See Collado Dec. at ¶ 4, Attachment 1, ¶ I. This broad language covers two important issues to

 consider in resolving this motion.

          First, the plain language of the provision evidences the parties’ intent to have arbitration

 serve as the primary recourse for disputes connected to the purchase and relationship. In

 determining the scope of the arbitration clause, the Court looks at the parties’ intent to submit the

 dispute to arbitration, starting at the language of the arbitration provision, and construing any

 doubt in favor of arbitrability in accordance with the strong federal policy favoring arbitration.

 See, e.g., Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985)

 (“Thus, as with any other contract, the parties’ intentions control, but those intentions are

 generously construed as to issues of arbitrability.”).

          Plaintiff cannot deny he signed both the arbitration agreement and the telephone Contact

 Consent. See Collado Dec. at ¶ 3 & 4, Attachments 1 & 2. Plaintiff also cannot deny the plain

 language of the Arbitration Agreement reflects the parties’ intent to arbitrate all disputes relating

 to the parties relationship, the very choice of words they used. The arbitration provision calls for

 binding arbitration for any claim “arising out of or relating to this [Retail Buyer’s] Order or the


                                                   3
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 4 of 11



 parties’ relationship….” See Collado Dec., Attachment 1, ¶ I; (emphasis supplied). Under

 Florida law, “the plain meaning of the actual language used by the parties [in a contract]

 controls.” Pol v. Pol, 705 So. 2d 51, 53 (Fla. 3d DCA 1997). The RBO plainly calls for

 arbitration of all disputes.

          Likewise, Plaintiff cannot deny the plain language of the Contact Consent. In fact, just to

 the immediate right of where Plaintiff initialed the consent, it says: “You also grant to us and our

 agents your express permission to contact you by telephone, email or other reasonable means, at

 the telephone number and e-mail address listed above, on the retail sales/lease order . . . in

 connection issues involving your vehicle, as well as the availability of other goods and services

 that we could offer you in the future.” See Collado Dec., Attachment 2, ¶ 4). The voicemail

 message Plaintiff alleges KLA sent him [DE 1 ¶ 40] conveyed information about goods and

 services KLA could offer him. The voice mail was sent to a telephone number Plaintiff provided

 to KLA. Collado Dec. Attachments 1 & 2. The voicemail he received is one he expressly

 consented to receive, and arose solely because of his relationship with KLA. The voice mail is a

 subject, therefore, that falls squarely within the arbitration provision. “Claims are subject to

 arbitration where they fall within the scope of a valid and enforceable arbitration agreement.”

 McDougal v. Comcast Corp., No. 16-81906-CIV, 2017 WL 3726040, at *4 (S.D. Fla. Feb. 24,

 2017) (internal quotations and citations omitted); (emphasis supplied). So, all doubts concerning

 the scope of the agreement to arbitrate should be resolve in favor of arbitration. See United

 Steelworkers of America v. Warrior & Gulf Navigation Company, 363 U.S. 574, 583 (1960).

          Second, the Court should compel arbitration because the making of the agreement to

 arbitrate is not an issue here. As such, the delegation language in the arbitration provision

 evidences the parties’ agreement that threshold issues concerning the agreement to arbitrate and



                                                   4
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 5 of 11



 arbitrability are decided by the arbitrator. See Rent–A–Center, W., Inc. v. Jackson, 561 U.S. 63,

 69, 130 S.Ct. 2772, 177 L.Ed.2d 403 (2010) (“The delegation provision is an agreement to

 arbitrate threshold issues concerning the arbitration agreement.”). As the Supreme Court

 explained in Prima Paint v. Floyd & Conklin Mfg., Inc., 388 U.S. 395, 404 (1967), “a court may

 consider only issues relating to the making and performance of the agreement to arbitrate.” In

 this regard, Section 4 of the FAA requires a court to order the parties to arbitrate “upon being

 satisfied that the making of the agreement to arbitrate … is not in issue.” Id. The making of the

 agreement is not an issue here. Consequently, if there’s a fight over the validity and

 enforceability of the arbitration provision – the arbitrator decides that threshold issue as plainly

 stated in the arbitration provision.

     III. THE APPLICABLE LEGAL STANDARD AND ARGUMENT

          A. The Federal Arbitration Act Applies to statutory disputes.

          There is no reason a statutory claim, like the TCPA claims here, cannot be arbitrated. See

 Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 92, 121 S.Ct. 513, 148 L.Ed.2d 373

 (2000) (“[T]he party seeking to avoid arbitration bears the burden of establishing that Congress

 intended to preclude arbitration of the statutory claims at issue.”); (emphasis supplied); accord

 Mackler v. Fitness Int'l, LLC, No. 16-80150-CIV, 2016 WL 7756623, at *2 (S.D. Fla. Apr. 22,

 2016) citing Green Tree with approval. If Plaintiff seeks to avoid arbitration of his statutory

 claims he will be unable to carry his burden. For one thing, he agreed to arbitration. For another

 thing, nothing in the TCPA evinces an intention to foreclose arbitration. See Gilmer v.

 Interstate/Johnson Lane Corp., 500 U.S. 20, 26, 111 S.Ct. 1647, 114 L.Ed.2d 26 (1991)

 (“Although all statutory claims may not be appropriate for arbitration, having made the bargain




                                                  5
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 6 of 11



 to arbitrate, the party should be held to it unless Congress itself has evinced an intention to

 preclude a waiver of judicial remedies for the statutory rights at issue.”) (citation omitted).

          B. This Court should compel arbitration of each claim.

          The Agreement Plaintiff signed specifically invokes the FAA. Plaintiff however ignored

 the requirement to arbitrate his TCPA claims and he must now be compelled to arbitrate. Section

 4 of the FAA permits a court to compel arbitration when one party – as in the instant case – has

 failed, neglected, or refused to comply with an arbitration agreement. 9 U.S.C. § 4; see also

 McDougal v. Comcast Corp., No. 16-81906-CIV, 2017 WL 3726040, at *2 (S.D. Fla. Feb. 24,

 2017). In determining whether to compel arbitration, the Court considers three factors: (1)

 whether a valid written agreement to arbitrate exists, (2) whether an arbitrable issue exists, and

 (3) whether the right to arbitrate was waived. Hilton v. Fluent, LLC, 297 F. Supp. 3d 1337, 1341

 (S.D. Fla. 2018). Each of these three factors is satisfied here and Plaintiff must be compelled to

 arbitrate his claims.

                1. A valid, signed written arbitration agreement exists.

          As a threshold issue, the delegation provision in the agreement to arbitrate, which

 Plaintiff signed, sends the question of the validity and enforceability of the RBO along with any

 gateway issues to the arbitrator. See, e.g., Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.

 440, 443–44, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006); (a challenge to the validity of a contract

 as a whole, and not specifically to the arbitration clause within it, must go to the arbitrator, not

 the court); Prima Paint, 388 U.S. at 404. If Plaintiff questions the validity of the RBO, this

 Court’s analysis ends and the validity question goes to the arbitrator.

          Nevertheless, should the Court’s analysis of the validity of the agreement to arbitrate in

 the Retail Buyer’s Order continue, under the FAA a written provision to arbitrate is “valid,



                                                   6
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 7 of 11



 irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

 revocation of any contract.” 9 U.S.C. § 2 (West). The “threshold question of whether an

 arbitration agreement exists at all is ‘simply a matter of contract’.” Greenberg v. Doctors

 Assocs., Inc., No. 1:18-CV-22505-UU, 2018 WL 4927910, at *1 (S.D. Fla. Aug. 29,

 2018)(internal citations omitted).

          Plaintiff selected, financed and took delivery of a new RAM 1500 pick-up truck, from

 KLA. To take delivery of the truck he purchased, Plaintiff signed transaction documents with

 KLA including an agreement (the RBO) containing an arbitration provision and the Contact

 Consent. A valid agreement to arbitrate is formed where there is mutual assent to certain and

 definite contractual terms, such as the RBO purchase agreement Plaintiff here signed.

 Greenberg, 2018 WL 4927910, at *2. A person who signs a contract, is generally bound it.

 Kendall Imports, LLC v. Diaz, 215 So. 3d 95, 100 (Fla. Dist. Ct. App. 2017), reh'g denied (Mar.

 30, 2017), review denied, No. SC17-792, 2017 WL 4161247 (Fla. Sept. 20, 2017). Plaintiff

 cannot dispute he bought and took delivery of the pick-up truck and thereby assented to the terms

 of the RBO, including the agreement to arbitrate. There is a valid agreement to arbitrate so the

 first Hilton factor used in determining whether to compel arbitration is met.

                2. Each of Plaintiff’s TCPA claims raises an arbitrable issue.

          The agreement to arbitrate specifically calls for arbitration of “Claims” arising from or

 relating to the parties’ relationship. The Contact Consent Plaintiff signed permits KLA to contact

 Plaintiff at the telephone numbers and email he provided to KLA. See Collado Dec. at ¶ 4,

 Attachment 2, ¶ 4). The matter of consent regarding Plaintiff’s receipt of a ring-less voicemail

 from KLA arises out of or relates to Plaintiff’s relationship with KLA. The FAA with its liberal




                                                  7
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 8 of 11



 federal policy favoring arbitration agreements permits private parties to and protects the right to

 forego judicial process by contracting to arbitrate, which Plaintiff did here.

          Plaintiff expressly agreed the FAA governs the enforceability of the Arbitration

 Agreement. See Collado Dec. at ¶ 4, Attachment 1, ¶ I. If Plaintiff resists arbitration, he has the

 “burden of proving that the claims at issue are unsuitable for arbitration.” Mackler, 2016 WL

 7756623, at *2 (internal citation and quotation omitted); (emphasis added)). That unsuitability

 has to be real, not merely a speculative contention and cannot undercut the FAA. Id. When in

 doubt, questions of arbitrability are resolved in favor of arbitration. As the Supreme Court made

 clear long-ago the FAA is “a congressional declaration of a liberal federal policy favoring

 arbitration agreements, notwithstanding any state substantive or procedural policies to the

 contrary.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24, 103 S. Ct. 927,

 941, 74 L. Ed. 2d 765 (1983). Here an arbitrable issue exists regarding the parties relationship

 and the ring-less voice mail, which he consented to receive, thus, the second Hilton factor is met.

                3. KLA has not waived the right to arbitrate Plaintiff’s claims.

          Plaintiff filed his lawsuit on October 23, 2018 and served it two days later. KLA has not

 filed any paper or taken an inconsistent position on the right under the FAA to require Plaintiff to

 arbitrate and is moving promptly, within 21 days of service of the complaint, to compel

 arbitration. Whether there is a “[w]aiver of the right [to arbitrate] does not necessarily depend on

 the timing of the motion to compel arbitration, but rather on the prior taking of an inconsistent

 position by the party moving therefor.” Miller & Solomon Gen. Contractors, Inc. v. Brennan's

 Glass Co., 824 So. 2d 288, 290 (Fla. 4th DCA 2002)(internal citation omitted). Moreover, “all

 questions about waivers [of arbitration] should be construed in favor of arbitration rather than




                                                   8
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 9 of 11



 against it.” Id. KLA has not engaged in any conduct inconsistent with the right to compel

 arbitration and, therefore, has not waived the right. The third Hilton factor, therefore, is met.

     IV. THE CASE SHOULD BE DISMISSED, NOT STAYED

          There are only two claims alleged in Plaintiff’s complaint both of which are brought

 under the TCPA, consequently, both must be submitted to arbitration. The FAA provides, in

 pertinent part, that a court compelling arbitration “shall on application of one of the parties[,]

 stay the trial of the action until such arbitration has been had in accordance with the terms of the

 agreement.” Cusolito v. Citibank, N.A., No. 0:17-CV-60963-WPD, 2017 WL 8890662, at *3

 (S.D. Fla. Oct. 6, 2017) quoting 9 U.S.C. § 3 (emphasis added). Despite this statutory language, a

 Court in this District made clear last year that “[t]he weight of authority clearly supports

 dismissal of the case when all of the issues raised in the district court must be submitted to

 arbitration.” Cusilito at *3 (internal citations omitted; emphasis added). So, the two TCPA

 claims raised in this Court must go to arbitration. That having been said, ultimately, “district

 courts are vested with discretion to determine whether stay or dismissal is appropriate.” Cusilito

 at *3 quoting Swartz v. Westminister Servs., Inc., No. 810-CV-1722-T-30AEP, 2010 WL

 3522141, at *2 (M.D. Fla. Sept. 8, 2010). This Court should exercise its discretion to compel

 arbitration and dismiss this case.

     V. CONCLUSION

          For the foregoing reasons, this case must be compelled to arbitration and dismissed.




                                                   9
 36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 10 of 11



                                               Respectfully submitted:

                                               /s/Haas Hatic              .
                                               HAAS HATIC
                                               Florida Bar No. 843989
                                               Email: haas.hatic@gmlaw.com
                                               Secondary: maria.salgado@gmlaw.com
                                               EVAN KLINEK
                                               Florida Bar No. 134820
                                               Email: evan.klinek@gmlaw.com
                                               Secondary: rene.vazquez@gmlaw.com
                                               GREENSPOON, MARDER LLP
                                               200 E. Broward Blvd.
                                               PNC Center, Suite 1800
                                               Fort Lauderdale, Florida 33301
                                               954.491.1120 (Telephone)
                                               954.343.6956 (Facsimile)
                                               Attorneys for Kendall Lakes Automotive, LLC


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 14th 2018, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify the foregoing document is
  being served this day on all counsel of record or pro se parties identified on the attached Service
  List in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

                                               s/ Haas Hatic
                                               HAAS HATIC




                                                  10
  36959004v4 29636:0017
Case 1:18-cv-24397-JJO Document 8 Entered on FLSD Docket 11/14/2018 Page 11 of 11



                                            SERVICE LIST

                    Rick Garcia, Plaintiff v. Kendall Lakes Automotive, LLC, Defendant
                                      Case No.: 1:18-cv-24397-UU
                              U.S. District Court Southern District of Florida

  Andrew J. Shamis
  Florida Bar # 101754
  SHAMIS & GENTILE, P.A.
  14 NE 1st Ave., Suite 1205
  Miami, FL 33132
  Telephone (305) 479-2299
  Facsimile (786) 623-0915
  Email: efilings@shamisgentile.com

  Scott Edelsberg, Esq.
  Florida Bar No. 0100537
  EDELSBERG LAW, PA
  19495 Biscayne Blvd #607
  Aventura, FL 33180
  Telephone: 305-975-3320
  Email: scott@edelsberglaw.com
  Attorneys for Plaintiff Rick Garcia

  By ECMF




                                                   11
  36959004v4 29636:0017
